United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Santa Rosa, CA Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Brett E. Blumstein, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1484
Issued: June 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 30, 2018 appellant, through counsel, filed a timely appeal from a March 21, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her right upper
extremity conditions were causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On August 26, 2015 appellant, then a 51-year-old social insurance specialist/plans for
achieving self-support (PASS)) specialist, filed an occupational disease claim (Form CA-2)
alleging that on November 15, 2014 she first realized that her right carpal tunnel syndrome, thumb
osteoarthritis, and de Quervain’s disease were due to her federal employment duties of repetitive
typing, filing, and writing. She stopped work on March 24, 2015. The employing establishment
noted that on June 17, 2015 appellant returned to full-duty work for six hours per day.
In support of her claim, appellant submitted a Certification of Health Care Provider for
Employee’s Serious Medical Condition (Family and Medical Leave Act) signed by Dr. Kai-Uwe
Mazur, a Board-certified hand and orthopedic surgeon, and a March 24, 2015 work status form
releasing appellant to return to full-duty work on March 26, 2015.
In a development letter dated September 10, 2015, OWCP informed appellant that
additional medical and factual evidence was necessary to establish her claim. It also provided her
with a questionnaire for completion. OWCP afforded appellant 30 days to provide the requested
information.
In response to OWCP’s request, appellant submitted a statement responding to the
questions posed in the questionnaire.
By decision dated November 6, 2015, OWCP denied appellant’s claim, finding that she
had not met her burden of proof to establish a diagnosed medical condition causally related to the
accepted employment factors. It concluded, therefore, that the requirements had not been met to
establish an injury as defined by FECA.
On December 9, 2015 OWCP received appellant’s December 3, 2015 request for a
telephonic hearing before an OWCP hearing representative, which was held on August 9, 2016.
In progress reports covering the period March 24 to October 20, 2015, Dr. Mazur noted
physical examination findings and diagnoses of right thumb basilar joint arthritis, status post right
carpal tunnel release and de Quervain’s release, and status post right volar radiocarpal
ganglionectomy.
An August 20, 2015 magnetic resonance imaging (MRI) scan of appellant’s right wrist
revealed tenosynovitis, positive ulnar variance with central thickening and likely triangular
fibrocartilage perforation, and small bilobed ganglion cyst on the dorsum of the mid carpal joint
deep to the extensor tendons. A right hand MRI scan of even date revealed mild thumb
carpometacarpal joint osteoarthritis without significant edema and first compartment extensor
tendinopathy, which did not appear to extend beyond the carpometacarpal joint into the extensor
tendons.

2

Dr. Mazur, in a May 5, 2016 report, noted that appellant was seen for complaints of right
thumb discomfort. Active problems were noted to include arthritis, right wrist ganglion, right hand
primary osteoarthritis, radial styloid tenosynovitis/de Quervain’s, and right hand first
carpometacarpal joint primary osteoarthritis. A physical examination revealed full finger range of
motion, normal wrist range of motion, some tightness along the dorsal wrist with wrist volar
flexion, and mildly painful Finkelstein’s test along the thumb dorsum metacarpophalangeal joint.
By decision dated October 24, 2016, OWCP’s hearing representative modified the
November 6, 2015 decision, finding that the evidence of record was sufficient to establish a
medical diagnosis. However, the claim remained denied as appellant had not met her burden of
proof to establish causal relationship between the diagnosed medical conditions and the accepted
employment factors.
On March 16, 2017 appellant, through counsel, requested reconsideration and submitted
additional evidence.
In a January 17, 2017 progress note, Dr. Mazur diagnosed right hand primary osteoarthritis
of the first carpometacarpal joint and pain in the right wrist and finger(s). He noted appellant’s
complaints, symptoms, and work activities. A physical examination revealed mildly painful
Finkelstein’s test along the thumb metaphalangeal (MP) dorsum, normal wrist range of motion,
full range of motion for her fingers, and some tightness along the dorsal wrist with volar flexion.
Diagnoses included right thumb arthritis and flexor carpi radialis tendinosis, which Dr. Mazur
attributed to cumulative trauma from her repetitive work duties and acceleration of natural
degeneration.
By decision dated June 12, 2017, OWCP denied modification, finding that the record
lacked probative medical evidence supporting causal relationship between the diagnosed
conditions and the accepted employment factors.
On January 4, 2018 appellant, through counsel, requested reconsideration and submitted a
December 17, 2017 report from Dr. John Ellis, a Board-certified family practitioner, in support of
her request.
In a December 17, 2017 report, Dr. Ellis, based upon a review of medical records,
diagnostic tests, and a physical examination, diagnosed right carpal tunnel syndrome, right
de Quervain’s tenosynovitis, right thumb basilar joint arthritis, right thumb tenosynovitis of the
first compartment extensor tendons, right hand triangular fibrocartilage perforation, right hand
ganglion cyst dorsum of mid carpal joint deep to extensor tendons, right elbow cubital tunnel
syndrome, right elbow medial epicondylitis, right shoulder traumatic arthritis, and right shoulder
tendinitis, which he attributed to her employment. He noted that appellant worked for the
employing establishment from 1989 to 1997 as a claims representative, then worked as a technical
expert from 1997 to 2010, and from 2010 to 2016 worked as a PASS specialist. Dr. Ellis described
her job duties over the years and different positions, which included taking and processing claims,
maintaining records, determining eligibility, using the computer, filing, typing, and writing. Based
on review of the medical records and examination of appellant, he opined that appellant’s work
duties contributed to, aggravated, and/or caused the diagnosed conditions and disability noted in
his report. Dr. Ellis explained that appellant’s repetitive work duties caused multiple repetitive

3

right upper extremity muscle, tendon, and joint strains, particularly the right wrist and thumb,
tendinitis, and carpal tunnel syndrome. He explained that the right thumb and wrist inflammatory
response caused tendon swelling leading to wrist median nerve impingement or carpal tunnel
syndrome. As the wrist median nerve was impinged, it caused the right forearm extensor and
flexor muscles to be taut, which in turn caused right elbow medial and lateral epicondylitis.
Dr. Ellis further noted that the repetitive typing on a straight keyboard was an ulnar deviated or
abnormal position, which led to internal wrist derangement. He explained that the right hand
stresses caused the diagnosed right hand, elbow, and shoulder nerve impingement, ulnar wrist
tendinitis, inflammatory right rotator cuff, and acromioclavicular joint tendons.
By decision dated March 21, 2018, OWCP denied modification finding that appellant had
not met her burden of proof to establish her claim as the medical evidence of record was
insufficiently rationalized to support causal relationship between the diagnosed right shoulder,
elbow, wrist, and hand conditions to the accepted employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period, that
an injury was sustained in the performance of duty as alleged, and that any disability or specific
condition for which compensation is claimed is causally related to the employment injury.4 These
are the essential elements of every compensation claim regardless of whether the claim is
predicated on a traumatic injury or an occupational disease.5
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”6 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit the
following: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition; and
(3) medical evidence establishing that the employment factors identified by the claimant were the
proximate cause of the condition for which compensation is claimed or, stated differently, medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the claimant.7

3

Id.

4

See E.B., Docket No. 17-0164 (issued June 14, 2018); Alvin V. Gadd, 57 ECAB 172 (2005).

5

See P.S., Docket No. 17-0939 (issued June 15, 2018); Ellen L. Noble, 55 ECAB 530 (2004).

6

20 C.F.R. § 10.5(ee).

7

Roy L. Humphrey, 57 ECAB 238 (2005).

4

Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.8 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.9
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.10
ANALYSIS
The Board finds that this case is not in posture for a decision.
The record reflects that appellant’s employment activities consist of repetitive typing,
writing, taking and processing claims, and filing. Therefore, the issue is whether she has submitted
sufficient medical evidence to establish that the factors of her federal employment caused or
aggravated the diagnosed medical conditions.
In a December 17, 2017 report, Dr. Ellis noted that appellant worked in various positions
for the employing establishment with her latest job as a PASS specialist and he explained the duties
she performed with each position. He opined that appellant’s work duties caused and aggravated
her right upper extremity conditions including carpal tunnel syndrome, right wrist and thumb
tendinitis, and right upper extremity joint, muscle, and tendon strains. In particular, Dr. Ellis
explained that the act of typing on a straight keyboard caused her right forearm flexor and extensor
muscle to become taught, which led to right elbow medial and lateral epicondylitis. He also
explained that appellant’s right thumb and wrist inflammatory response caused tendon swelling,
which caused carpal tunnel syndrome or wrist median nerve impingement. Dr. Ellis related that
stress from repetitive typing in an abnormal position on a straight keyboard caused internal wrist
derangement. This stress from the repetitive work duties resulted in right hand, elbow, and
shoulder nerve impingement, ulnar wrist tendinitis, inflammatory right rotator cuff and
acromioclavicular joint tendons.
The Board finds that, while Dr. Ellis’ December 17, 2017 report is not fully rationalized,
he explained the physiological process by which appellant’s accepted factors of her federal
employment caused her diagnosed right upper extremity conditions. Although the medical report
is insufficient to meet appellant’s burden of proof to establish her claim, it raises an uncontroverted
inference between the diagnosed conditions and the accepted work factors, sufficient to require
OWCP to further develop the claim.11

8

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

10

T.H., Docket No. 18-1736 (issued March 13, 2019); Dennis M. Mascarenas, 49 ECAB 215 (1997).

11
See D.V., Docket No. 17-1590 (issued December 12, 2018); E.J., Docket No. 09-1481 (issued February 19,
2010); John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

5

Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested arbiter.
While it is appellant’s burden of proof to establish the claim, OWCP shares responsibility in the
development of the evidence. It has the obligation to see that justice is done.12 The Board will,
therefore, remand the case to OWCP for further development. On remand OWCP should prepare
a statement of accepted facts and obtain a rationalized opinion from an appropriate Board-certified
physician as to whether appellant’s right shoulder, elbow, hand, and wrist conditions are causally
related to the accepted factors of her federal employment. Following this and any other further
development as deemed necessary, OWCP shall issue a de novo decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT that the March 21, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision of the Board.
Issued: June 14, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12
D.V., id.; D.G., Docket No. 15-0702 (issued August 27, 2015); Donald R. Gervasi, 57 ECAB 281, 286 (2005);
William J. Cantrell, 34 ECAB 1233, 1237 (1983).

6

